DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/756,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a modification polymerization initiator and method of forming the modification polymerization initiator where the modification polymerization initiator comprises at least one unit from a compound of Formula 1 and a derived unit from a compound represented by formula 2 where Formula 1 is 
    PNG
    media_image1.png
    219
    222
    media_image1.png
    Greyscale
 and Formula 2 is M-Re. The difference between the Formula 1 of the instant claims and Formula 1 of the copending claims is the location of the A group on the carbon backbone. Thus, copending Formula 1 is a positional isomer are sufficiently close structural similarity that there is a presumed expectation that the compounds possess similar properties. See MPEP 2144.09(II). Additionally, it would have been . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites wherein the first reactant and the second reactant are injected through the first channel and the second channel in a rate of 1.0 g/min to 20.0 g/min into the continuous type reactor, respectively. It is clear that the term ‘respectively’ means that the first reactant is injected through the first channel and the second reactant is injected through the second channel. However, the placement of the term ‘respectively’ should be immediately after ‘the second channel’ to indicate this. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the modification polymerization initiator comprising at least one derived unit from a compound represented by the following Formula 1 and a derived unit form a compound represented by the following Formula 2. The instant specification states at ¶ 50, pg. 14: The term “derived unit” and “derived functional group” used in the present invention may represent a component or a structure comes from a certain material, or the material itself. This fails to define the term ‘derived unit’ because the description uses the term ‘may represent’ indicating that the term is not limited to this description. Claim 1 indicates that the initiator comprises a compound represented by Formula 1 and a compound represented by Formula 2. Alternatively, the claim indicates that the initiator comprises two compounds, one derived from Formula 1 and one derived from Formula 2.  However, the instant specification and claim 9 indicate that the initiator is the reaction product of the compound represented by Formula 1 and the compound represented by Formula 2. Thus, claim 1 is indefinite because it is unclear whether the claimed initiator is are the two compounds represented by Formulas 1 and 2 or whether it is the reaction product of the two compounds represented by Formulas 1 and 2, for example the compounds of 6-8. Additionally, claim 1 is indefinite because it is unclear what the scope of “at least one derived unit” is intended to encompass. It is unclear whether it represents the reaction product of that compound or includes that compound. Therefore, claim 1 and all dependent claims are indefinite. For the purpose of the instant office action, claim 1 is interpreted to be a modification polymerization initiator comprising the reaction product of a compound represented by Formula 1 with a compound represented by Formula 2 consistent with the specification.
Claim 6 recites the modification polymerization initiator comprises one or more selected from the group consisting of a compound represented by the following Formula 3 and isomers thereof. Claim 6 is indefinite because it is unclear whether Formula 3 is the reaction product of 
Claim 8 recites the initiator comprises a dimer, trimer or oligomer of the compound represented by Formula 3 (and isomers thereof). However, claim 8 depends from claim 6 which states the initiator comprises one or more selected form the group consisting of a compound represented by Formula 3 (and isomers thereof). Thus, claim 8 is indefinite because it is unclear whether the initiator is limited to Formula 3 (and isomers thereof) as articulated in claim 6 or limited to the dimers, trimer and oligomers of claim 8.
Claim 11 recites ‘in a channel rate of 1.0 g/min to 20.0 g/min’. It is unclear whether this corresponds to only the injection through the first channel or through both channels at that rate. If both channels, it is suggested that language such as “each” or “both” be used.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the initiator comprises a dimer, trimer or oligomer of the compound represented by Formula 3 (and isomers thereof). However, claim 8 depends from claim 6 which states the initiator comprises one or more selected form the group consisting of a compound represented by Formula 3 (and isomers thereof). Thus, claim 8 includes subject matter outside the scope of claim 6 and therefore fails to further limit claim 6. Applicant may cancel the 
Prior Art
No prior art rejections are presented at this time.
Relevant prior art includes Hargis (US 5,063,190), Lawson (US 5,491,230), Nakayama (US 5,717,043), Lawson (US 5,935,893), and Choe (US 2018/0208684).
Hargis teaches forming dilithium adducts from dienes such as myrcene (col. 3,l n. 12-44) for anionic polymerization of diene monomers. Hargis fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Lawson ‘230 teaches anionic polymerization initiators derived from diene and having amino groups (col. 4, ln. 36-65). Lawson ‘230 fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Nakayama teaches forming anionic polymerization initiators formed by reacting an amine with a lithium compound. Nakayama fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Lawson ‘893 teaches anionic polymerization initiators derived from alkane and having amino groups. Lawson ‘893 fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Choe teaches the reaction of amino functionalized isoprene with lithium compounds. Choe fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764